IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         November 4, 2009
                                     No. 09-20149
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

GUILLERMO BARREIRO MEDINA,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:08-CR-213-1


Before DeMOSS, PRADO, and HAYNES, Circuit Judges.
PER CURIAM:*
       Guillermo Barreiro Medina appeals the sentence imposed following his
guilty plea convictions of conspiracy to commit bank fraud in connection with
access devices and fraud in connection with access devices and aiding and
abetting. He argues that the district court erred in calculating the amount of
loss attributable to him as $66,588.60 and increasing his offense level by six
levels based on this amount pursuant to U.S.S.G. § 2B1.1(b)(1)(D). Specifically,
Barreiro Medina asserts that there was no evidence to support the district

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                   No. 09-20149

court’s calculation and, therefore, the district court’s increase of his offense level
violated United States v. Booker, 543 U.S. 220 (2005). According to Barreiro
Medina the district court should have found him responsible only for the $12,000
actual loss that he admitted.
      Barreiro Medina has not shown that the district court erred in calculating
the loss amount or in increasing his offense level based on this amount pursuant
to U.S.S.G. § 2B1.1(b)(1)(D). Following Booker, the district court was entitled to
find by a preponderance of the evidence all the facts relevant to the
determination of a guidelines sentencing range. See United States v. Johnson,
445 F.3d 793, 797-98 (5th Cir. 2006). The district court was entitled to rely on
the information in the presentence report because it had sufficient indicia of
reliability, and Barreiro Medina did not present rebuttal evidence to
demonstrate that this information was inaccurate or materially untrue. See
United States v. Ford, 558 F.3d 371, 376-77 (5th Cir. 2009). Further, the district
court did not err in determining that Barreiro Medina should be held responsible
for the full loss amount rather than the actual charges he made because he was
involved in a conspiracy. See § 2B1.1, comment. (n.3(A)(i) and (ii)) (“Actual loss”
is “the reasonably foreseeable pecuniary harm that resulted from the offense”);
see also U.S.S.G. § 1B1.3(a)(1)(B) (defendant involved in “jointly undertaken
criminal activity” should be held accountable for “all reasonably foreseeable acts
and omissions of others in furtherance of the jointly undertaken criminal
activity”).
      AFFIRMED.




                                          2